Citation Nr: 0937535	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-13 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Appellant should be recognized as the Veteran's 
surviving spouse. 



WITNESSES AT HEARING ON APPEAL

Appellant, Mr. and Mrs. A.
	
	
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran, served on active duty from June 1966 to October 
1969.  He died in June 2005.  The Appellant is seeking 
recognition as the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the Appellant appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file. 

In December 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran and Appellant were married in March 1979. 

2.  The Veteran died in June 2005. 

3.  Before the Veteran died, the Veteran and the Appellant 
did not live together continuously, but the separation was by 
mutual consent and the parties lived apart without a showing 
of intent on the part of the Appellant to desert the Veteran. 



CONCLUSION OF LAW

The Appellant is entitled to recognition as the surviving 
spouse of the Veteran.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.50, 3.53 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the claim is granted, the Board need not ensure VCAA 
compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

A surviving spouse for VA purposes is defined as a person of 
the opposite sex who was the spouse of the Veteran at the 
time of the Veteran's death; who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran 
without fault of the spouse; has not remarried; or has not 
since the death of the Veteran lived with another person of 
the opposite sex and held herself out openly to the public to 
be the spouse of another person.  38 C.F.R. § 3.50. 



The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a). 

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b). 

Factual Background

The Veteran and the Appellant were married in March 1979.  By 
2003, they had two adult children and four minor children. 

VA records in February 2003 show that the Veteran was 
separated from his wife. 

In August 2003, an order of the State of South Carolina 
Family Court shows that the South Carolina Department of 
Social Services was relieved of providing services for the 
Veteran's four minor children, that the Veteran was to 
continue to attend Alcoholics Anonymous, and that the 
Appellant was ordered to pay the Veteran child support, 
beginning July 2003. 

VA records in October 2004 show that the Veteran stated that 
the Appellant left when the children were young and his adult 
son handled most of his affairs.  He stated that while he 
would allow their mother to visit the children, he would not 
encourage it.  

In May 2005, the Veteran prepared a Last Will and Testament, 
wherein he indicated that he remained married to the 
Appellant, but they had been separated for over 5 years, and 
he requested that she respect his wish that his estate should 
pass only to his children.  His adult son was appointed 
guardian of the minor children. 

The Veteran's death certificate shows that he died in June 
2005.  The Appellant was identified as the Veteran's 
surviving spouse. 

In her application for VA death benefits in June 2005, the 
Appellant indicated that she had left the Veteran in 2000 or 
2001, when the minor children were removed from their 
custody.  She stated that at the time she went to live with 
her daughter and in late 2004 she returned to take care of 
the Veteran during his final illness. 

By a rating decision in August 2005, the RO granted service 
connection for the Veteran's cause of death.  

In a report of contact in October 2005, the Veteran's adult 
son stated that his parents were separated for about six 
years and that his mother left because of another man.  He 
indicated that Veteran allowed the Appellant to return to the 
house prior to the Veteran's death because she had nowhere 
else to live and he needed someone to help him.  He stated 
that prior to his death the Veteran informed him that he and 
the Appellant had not reconciled.  

On field investigation in January 2006, the adult son 
provided a history of alcohol abuse by the Veteran and 
Appellant.  He stated that the minor children had been in 
foster homes.  

In a statement in October 2006, D.S., the Appellant's sister, 
indicted that the Appellant cared for the Veteran in the 
months prior to his death.  

In a statement in January 2008, the Appellant's brother 
indicated that after the Appellant left the Veteran, the 
children were taken away from the Veteran by social service 
because he was mentally abusive to the Appellant and abused 
the children.  

In June 2008, the Appellant testified that she had moved in 
with the Veteran one year prior to his death.  M.A., the 
Appellant's mother, testified that the Veteran had a drinking 
problem and drove the Appellant away.  She also stated that 
given the Veteran's drinking problem, he never worked or had 
money for groceries, therefore the children were taken away 
by social services.  

Analysis

The marriage certificate shows that the Veteran and Appellant 
were married in 1979.  

In his Will, the Veteran acknowledged that he was married to 
Appellant, but that they had been separated for about five 
years.  

In her application for VA death benefits in June 2005, the 
Appellant indicated that she had left the Veteran in 2000 or 
2001, when the minor children were removed from their 
custody. 

The record clearly shows that the Veteran and Appellant were 
separated by about 2000 so they were not continuously living 
together from the date of marriage in 1979 to the date of the 
Veteran's death in 2005. 

As the Veteran and Appellant were separated, the Appellant 
must show either the separation was due to misconduct of or 
procured by the Veteran without fault on her part under 
38 C.F.R. § 3.53(a); or the separation was by mutual consent 
for any reason, which did not show intent on her part to 
desert the Veteran under 38 C.F.R. § 3.53(b). 

Under 38 C.F.R. § 3.53(a), there is no evidence of misconduct 
(adultery) by the Veteran or that the Veteran procured 
(agreed) with the Appellant to separate without the fault 
(blame) of the Appellant.  As for fault, the record shows 
that there was marital discord marriage, when it came to 
raising their children.  During his lifetime the Veteran 
stated that the Appellant left when the children were young 
and that while he would allow their mother to visit the 
children, he would not encourage it.  The Appellant stated 
that she left the Veteran, when the children were removed 
from their custody.  And the record shows that four minor 
children were in the care of the South Carolina Department of 
Social Services for awhile and until July 2003.  As the 
Veteran and Appellant shared the responsibility to raise 
their children, both shared the blame for failing in that 
duty as the children were removed from their care and they 
both referred to the children, when giving a reason for the 
separation.  

While there is evidence from third parties as for other 
reasons for the separation, namely, the Veteran's adult son, 
his statement points to fault on the Appellant's part, and 
the Appellant's mother, her statement points to fault on the 
Veteran's part, as the Board determines that the fault of the 
separation was shared by the Veteran and Appellant, this 
evidence is not probative on the question of whether the 
separation was procured (agreed) by the Veteran without fault 
on the Appellant's part. 

For these reasons, the Appellant has not established that the 
separation was due to the Veteran's misconduct or that the 
Veteran and she had agreed to separate without blame on her 
part under 38 C.F.R. § 3.53(a).  



Alternatively, under 38 C.F.R. § 3.53(b), at some point, the 
Veteran and the Appellant became incompatible.  The raising 
of the children was a factor and was the Veteran's own 
struggle with alcohol as alluded to in the Family Court order 
in 2003.  And the Appellant for a reason not part of the 
record was ordered by the Family Court to pay child support 
to the Veteran, an implication that the children were in the 
Veteran's custody. 

As noted earlier, during his lifetime, the Veteran stated 
that the Appellant left when the children were young.  The 
Appellant stated she left when the minor children were 
removed from their custody.  Both statements are consistent 
with the order of the Family Court. 

And there is evidence from third parties as for the reasons 
for the separation, namely, the Veteran's adult son, his 
statement points to fault on the Appellant's part, and the 
Appellant's mother, her statement points to fault on the 
Veteran's part. 
 
What ever the reason, the separation appeared to be by mutual 
consent, and mutual consent does not constitute desertion.  
Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) 
(interpreting 38 C.F.R. § 3.53(b)). 

As the evidence establishes that the separation was by mutual 
consent for any reason, the remaining question is whether the 
Appellant showed intent to desert the Veteran.

It is not disputed that the Appellant returned to the 
Veteran's household to care for him during his final illness.  
This fact is evidence that the Appellant had not deserted the 
Veteran.  Regardless of her motivation, she needed a place to 
stay or the fact that they had not reconciled, as there is no 
evidence then or at anytime during the period of separation 
of intent or communication of a definite intent to the end 
the marriage by her, the Veteran and Appellant are deemed to 
have continuously cohabitated within the meaning of 38 U.S.C. 
§ 101(3).

For the above reasons, the evidence establishes that the 
Veteran and Appellant were separated by mutual consent 
without a showing of intent on the part of the Appellant to 
desert the Veteran, therefore continuity of cohabitation will 
not be considered as having been broken.  

With continuity of cohabitation established under 38 C.F.R. 
§ 3.53(b), the Appellant is deemed to have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death, which meets the requirements for 
recognition as the Veteran's surviving spouse under 38 C.F.R. 
§ 3.50.


ORDER

The Appellant is recognized as the surviving spouse of the 
Veteran, and the appeal is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


